Title: To James Madison from Abram Trigg, 1 October 1793
From: Trigg, Abram
To: Madison, James


SirMontgomery County October 1st. 1793
I take the liberty to inclose you a Copy of sundry charges which have been forwarded to the President of the United States against Captain William Preston touching his conduct in an Election, held for a representative in Congress each charge having a reference to such part of the deposition’s with which they were accompany’d as seem to support it.
Will you Sir be so good as to favour me with your direction’s how to proceed for avoiding the said Election, or if practicable to obtain my seat. It is with great diffidence I make the application; but the Occasion I hope will justify the intrusion; as I conceive essential to the existance of a republican Government that Election’s of representatives of the people should be absolutely free, and that therefore this attempt by a military force to prescribe to free men who they shall choose will meet with your disapprobation. I beg leave further to observe that in Washington County, indirect measures were used in diver’s respect’s particularly a number of person’s were poll’d that lived in the state of Kentuckey & in the Territory of the United States South of the River Ohio and the poll continued open the second day without any legal cause existing, other than its being Court day & the votes of that County mostly running in Mr. Preston’s favour; when in other County’s within the district the polls were closed on the first day of the Election to the exclusion of a sufficient number of votes to have given me the majority who actually appeared before sun set, and tendred their votes in my favour, All Which doing’s is considered to be contrary to the Letter & Spirit of the Constitution, and flagrant breach of the rights of freemen.
Your Friendship and Friendly Offices in this business will imprint upon my mind the most lasting impressions of Gratitude & Esteem. I am Sir with the greatest Respect your Most Obedient Servant.
Abram Trigg.
